



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario
    (Provincial Police) v. Mosher, 2015 ONCA 722

DATE: 20151028

DOCKET: C58750

Watt, Lauwers and Hourigan JJ.A.

BETWEEN

The Commissioner of the Ontario Provincial Police

Respondent

and

Thunder Bay Police Service

Respondent

and

Her Majesty the Queen Public Prosecution Service
    of Canada

Respondent

and

Brandie Mosher
,
Zahed Khan
,
Justin Cain
,
    Neil Thompson and
Rashad Waquad

Appellants

Michael A. Moon, Nicole Rozier and Kathy Perchenok, for
    the appellants

Holly Walbourne, for the respondent Thunder Bay Police
    Service

Christopher Diana, for the respondent Commissioner of
    the Ontario Provincial Police

Nick Devlin and Sabrina Montefiore, for the respondent Public
    Prosecution Service of Canada

Heard: March 11, 2015

On appeal from the judgment of Justice John S. Fregeau of
    the Superior Court of Justice, dated April 8, 2014, granting
certiorari
setting aside the order of Justice Frank Valente of the Ontario Court of
    Justice, dated November 12, 2013, issuing
subpoenas duces tecum
to
    certain witnesses.

Watt J.A.:

[1]

Confidential informants and drug investigators are trading partners.
    Information for anonymity. And anonymity for information. Unless, of course,
    disclosure is necessary to demonstrate the innocence of an accused.

[2]

In line with this arrangement, Ontario police forces and police services
    boards are required to establish procedures and processes in respect of
    informants and agents.

[3]

Several persons charged with a variety of drug and criminal organization
    offences wanted to find out whether the police forces who arrested them
    followed these procedures and processes during their lengthy investigation.

[4]

The request for information began with the prosecutor. It failed. The
    prosecutor said that what they sought was irrelevant and privileged and
    besides, the prosecutor did not have the information those charged requested.

[5]

So the persons charged applied
ex parte
to a justice of the
    peace. They asked the justice of the peace to issue a
subpoena duces tecum
to the person in charge of each investigating police force. Under the subpoena
    each person in charge would be required to bring the information sought to
    court on the return date of the subpoena. The justice of the peace declined to
    issue the subpoenas, deferring to the authority of the judge presiding at the
    preliminary inquiry into the charges that was well under way.

[6]

The preliminary inquiry judge issued the subpoenas. The officers in
    charge were required to appear at the preliminary inquiry and to bring with
    them the information requested. The judge would permit submissions by any
    interested party on the return date including submissions about privilege.

[7]

Two police forces affected by the issuance of the subpoenas applied to a
    judge of the Superior Court of Justice to quash the subpoenas. Their
    application succeeded.

[8]

The prosecution in which these proceedings arose has ended. Each of the
    persons charged has pleaded guilty. Each has been sentenced for his or her
    involvement. It follows that this appeal is moot.

[9]

These reasons explain why I consider this to be an appeal we should
    decide despite its mootness and why I would dismiss it.

THE BACKGROUND

[10]

The
    nature of the issues raised renders unnecessary any discussion of the
    circumstances of the offences charged or the evidence collected by the Crown to
    prove those offences. A brief reference to the procedural history of the
    prosecution will suffice. More detail will be provided as required in analyzing
    each ground of appeal.

The Offences Charged

[11]

Brandie
    Mosher, Zahed Khan, Justin Cain and Rashad Khan (the persons charged) were
    charged with several counts of conspiracy to traffic in oxycodone and cocaine,
    as well as various criminal organization offences. They elected trial in the
    Superior Court of Justice and opted to have a preliminary inquiry.

[12]

A
    lengthy investigation preceded the charges. The investigative procedures used
    to gather evidence included the authorized interception of private
    communications. The supportive affidavits relied on information supplied by
    confidential informants.

The Disclosure Request

[13]

Although
    they claimed no interest in any information that identified or tended to
    identify any confidential informant, counsel for the persons charged sought
    disclosure of what they described as informant directives and/or police
    procedures from the officers in charge of two investigating police forces: the
    Thunder Bay Police Service (TBPS) and the Ontario Provincial Police (OPP).
    They sought this information so that they could pursue a
Dawson
[1]

application at the preliminary inquiry and later an application to
    cross-examine the affiants and sub-affiants to advance a
Garofoli
[2]

application at trial.

[14]

The
    persons charged sought disclosure of the information from the prosecutor. The
    prosecutor rejected the request on the bases that the requested materials were
    in the custody of the police forces and were at once irrelevant and privileged.

The Subpoena Request

[15]

The
    persons charged then adopted a different course. They applied
ex parte
to a justice of the peace for
subpoenas duces tecum
. The subpoenas
    would require the officer in charge of each of the TBPS and OPP to attend the
    preliminary inquiry and to bring with him the materials counsel sought.

[16]

The
    justice of the peace refused to issue the subpoenas. He reasoned that to do so
    would encroach upon the jurisdiction of the judge presiding over the then
    ongoing preliminary inquiry.

The Second
    Subpoena Request

[17]

The
    preliminary inquiry continued. Counsel for the persons charged reinvigorated
    their request for subpoenas. The affected police forces were not represented.
    The prosecutor was present.

[18]

The
    preliminary inquiry judge issued the subpoenas, which required the attendance
    of the officers in charge with the requested documents three days later. The
    judge made it clear that on the return of the subpoenas he would entertain
    submissions by counsel relative to the manner in which the subpoenaed
    materials [were] to be received pending a determination of any claim of
    privilege that [might] be advanced in relation to these materials.

The Reasons of the Preliminary
    Inquiry Judge

[19]

The
    preliminary inquiry judge pointed out that the persons charged were not seeking
    information relating to the specific informants involved in the investigation, but
    only the policy directives and/or protocols that investigators were required to
    follow in dealing with informants. The judge also noted that the prosecutor did
    not challenge his (the judges) jurisdiction to issue the subpoenas.

[20]

The
    preliminary inquiry judge was satisfied that, during the investigation,
    confidential informants had provided information to the police that was used to
    obtain Part VI authorizations and production orders. The judge concluded that
    the materials sought would be relevant to a
Dawson
application and to
    the purposes of the preliminary inquiry. He noted that, given the disclosure
    difficulties that had occurred, he would have exercised his discretion to issue
    the subpoenas even in the absence of any
Dawson
or
Dawson
-type
    application.

[21]

It
    does not appear to have been suggested to the preliminary inquiry judge that
    the materials sought were third party records that required adherence to the
    regime put in place by
R. v. OConnor
, [1995] 4 S.C.R. 411.

The Motion to
    Quash

[22]

The
    affected police forces applied to a judge of the Superior Court of Justice (the
    motion judge) to quash the subpoenas. Each alleged jurisdictional error,
    allegations which will be outlined later in these reasons.

The Decision of the Motion Judge

[23]

The
    motion judge quashed the subpoenas. He pointed out that production of the
    documents had first been sought by a disclosure request of the prosecutor. When
    that failed, the persons charged took another route  the
subpoena duces
    tecum
 to get the same relief. When the preliminary inquiry judge
    entertained the application, the motion judge reasoned, he effectively heard a
    disclosure application that was reserved for the trial judge and beyond the
    jurisdiction of the preliminary inquiry judge. The issuance of the subpoenas
    was, in effect, a production order and equally beyond the authority of the
    preliminary inquiry judge.

The Subsequent Proceedings

[24]

Sometime
    after the order of the motion judge quashing the subpoenas, the persons charged
    resolved their charges by guilty pleas. As a result, the issue of their guilt
    of the offences charged has been resolved. The prosecution has ended.

THE GROUNDS OF APPEAL

[25]

Setting
    to one side the issue of mootness, the (now) appellants allege that the motion
    judge erred in three respects:


i.

in violating the principle of
audi alteram partem
by deciding
    the motion on a ground not argued by counsel;


ii.

in equating the issuance of
subpoenas duces tecum
with a
    disclosure order; and


iii.

in requiring an
OConnor
application to the trial judge for
    records that could not possibly engage a privacy interest.

A Threshold Issue: Mootness

[26]

A
    threshold issue arises because the proceedings in which the appellants sought
    to use the documents, their preliminary inquiry and trial, no longer exist. The
    appellants have pleaded guilty and have been sentenced for their involvement in
    the offences charged.

[27]

The
    TBPS has raised the issue of mootness and invites dismissal on that ground. The
    appellants and other respondents acknowledge that the appeal is moot but
    expressly or impliedly suggest that it should be decided because of the
    importance of the issues raised and the absence of binding precedent on the
    subject.

The Governing
    Principles

[28]

The
    doctrine of mootness is an aspect of a general policy or practice that a court
    may decline to decide a case which raises a hypothetical or abstract question.
    This general principle applies when a courts decision will not, in effect,
    resolve some controversy that affects or may affect the rights of the parties.
    As a general rule, courts decline to decide cases in which their decision will
    have no practical effect on the parties. This essential element  a
lis
    inter partes
 must exist not only when the proceeding commences, but also
    when the court is assigned the task of deciding it:
Borowski v. Canada
    (Attorney General)
, [1989] 1 S.C.R. 342, at p. 353;
Mental Health
    Centre Penetanguishene v. Ontario
, 2010 ONCA 197, 260 O.A.C. 125, at para.
    35.

[29]

The
    doctrine of mootness is of general, but not unyielding, application. Sometimes
    it gives way: a court has and may exercise a discretion to depart from the
    doctrine:
Borowski
, at p. 353;
Mental Health Centre
, at para.
    36.

[30]

The
    approach taken by a court confronted with a claim of mootness involves two
    steps. The first step requires a determination whether the essential tangible
    and concrete dispute  the
lis inter partes
 has disappeared and the
    issues have become academic.  If the response at this first step is
    affirmative, the second step requires the court to decide whether it should
    exercise its discretion to hear the case:
Borowski
, at p. 353;
Mental
    Health Centre
, at para. 36.

[31]

The
    formulation of guidelines for the exercise of discretion in departing from the
    usual practice is informed by an examination of the rationalia underlying that practice.
    To the extent that a particular foundation for the practice is either absent or
    its presence tenuous, the reasons for adherence to the practice disappear or
    diminish. An examination of the authorities does not yield a neat set of
    criteria:
Borowski
, at p. 358.

[32]

Three
    basic rationalia underpin the mootness doctrine:


i.

that a courts competence to resolve legal disputes is rooted in the
    adversary system that helps guarantee that issues are well and fully argued by
    parties who have a stake in the outcome;


ii.

the concern for judicial economy; and


iii.

the need for the court to demonstrate an awareness of its proper
    law-making function and the limits of that function so as to avoid intrusions
    into the role of the legislative branch:
Borowski
, at pp. 358-62.

[33]

The
    first rationale may be satisfied where the live controversy has ceased but the
    essential adversarial relationship nevertheless prevails. Collateral
    consequences may provide the necessary adversarial context:
Borowski
,
    at pp. 358-9.

[34]

The
    second rationale  the concern for judicial economy  may be met in cases which
    are at once moot but of a recurring nature and brief duration. A flexible
    application of the mootness doctrine ensures that important questions, which
    might independently evade review, are heard and decided by the court:
Borowski
,
    at p. 360.

[35]

A
    somewhat more amorphous basis to justify the deployment of limited judicial
    resources arises in cases that involve issues of public importance of which a
    resolution is in the public interest. The economies of judicial involvement are
    balanced against the social cost of continued legal uncertainty:
Borowski
,
    at p. 361.

[36]

In
    exercising its discretion to hear and determine an appeal that is moot, a court
    should consider the extent to which each of the three distinct rationalia for
    the mootness doctrine is present. The process is not mechanical. The principles
    may point in opposite directions. The absence of a third may overbear the
    presence of one or two. And vice versa:
Borowski
, at p. 363.

The Principles Applied

[37]

In
    my respectful view, this appeal is moot for want of a live controversy or
    concrete dispute. The substratum of this appeal has vanished, as I will briefly
    explain.

[38]

The
lis inter partes
arose in the context of the prosecution of the
    several appellants for a fistful of drug and criminal organization offences. To
    be more specific, the controversy emerged at the preliminary inquiry because
    the appellants sought disclosure or production of copies of any and all policy
    directives and/or protocols related to the documenting and tracking of
    confidential informants and agents of investigating police forces. They sought
    these documents at the preliminary inquiry to advance a
Dawson
application there and to prepare the ground for a
Garofoli
application, including an application to cross-examine the affiant, at trial.

[39]

In
    the usual course, an accused who seeks such disclosure or production would
    bring a disclosure application under
Stinchcombe
[3]
or
OConnor
. But here the appellants were before a judge who lacked
Stinchcombe
and
OConnor
authority. So they sought and obtained
subpoenas
    duces tecum
in the hope that they would obtain the equivalent result 
    disclosure or production  at the preliminary inquiry. They obtained the
    subpoenas, but the motion judge quashed them for reasons described earlier.

[40]

On
    the hearing of the appeal, however, the preliminary inquiry was no longer
    ongoing. It had concluded and along with it the purposes for which the
    documents were sought. Nor were trial proceedings outstanding or ongoing. No
    trial occurred. The appellants gave up their right to a trial and to challenge
    the admissibility and sufficiency of the Crowns proof by pleading guilty. No
Garofoli
application would be pursued.

[41]

Even
    if the appellants were to succeed on appeal, restoration of the
subpoenas
    duces tecum
would have no practical effect for want of any extant
    preliminary inquiry at which the witness would be required to appear with the
    documents. And so it is that the appeal is moot.

[42]

For
    several reasons, however, I would exercise our discretion to decide the issues
    raised in this appeal despite their mootness.

[43]

First,
    the issues raised in this appeal are not unique to these appellants or to the
    police services whose documents are sought. Although not of everyday frequency,
    they are apt to arise in cases in which the Crown tenders evidence of private
    communications intercepted under an authorization that has been granted at
    least in part based on information provided by confidential informants. The
    same could be said where the Crown tenders evidence obtained on the execution
    of a search warrant issued based on an information to obtain (ITO) containing
    information from a confidential informant.

[44]

Second,
    the issues raised in this appeal remain alive only briefly at a preliminary
    inquiry. As a result, they are elusive of appellate review, in part at least
    because Crown counsel has the authority to terminate the inquiry and invoke s.
    577(a) of the
Criminal Code
, R.S.C., 1985, c. C-46, to indict the
    persons charged directly in the superior court of criminal jurisdiction.

[45]

Third,
    we are concerned here with a procedural issue of some importance. It is a
    matter of first impression in an appellate court. Accepting as we must that a
    preliminary inquiry judge has no authority to make a disclosure order under
    either
Stinchcombe
or
OConnor
, can an accused invoke the
    authority of the presiding judge to issue a
subpoena duces tecum
as a
    means to obtain at least partial disclosure?

[46]

Fourth,
    while it may seem inimical to judicial economy to determine this, or any, moot
    appeal, the expenditure involved may yield dividends in the future by ensuring
    that preliminary inquiries are not interrupted needlessly to pursue unavailable
    remedies.

[47]

Fifth,
    the appeal was fully argued by all interested parties based on a complete
    record.

[48]

For
    these reasons, I would exercise our discretion to determine the issues raised
    despite the absence of a
lis inter partes
.

Ground #1: Failure to Follow the
Audi Alteram Partem
Principle

[49]

The
    first ground of appeal asserts a violation of the principle of
audi alteram
    partem
because the motion judge, the appellants contend, quashed the
    subpoenas on a ground that had not been advanced in argument by either affected
    police force on the hearing of the motion.

[50]

A
    brief reference to the proceedings in which the subpoenas were issued and later
    quashed is essential to an understanding and determination of this ground.

The Issuance
    of the
Subpoenas Duces Tecum

[51]

The
    appellants first request for
subpoenas duces tecum
was rejected by
    the justice of the peace to whom it was made. Typically, the persons whose
    attendance was sought and the prosecutor are not notified of the application.

[52]

The
    second request for
subpoenas duces tecum
was to the judge presiding at
    the preliminary inquiry. Formal notice of the application was not provided to
    the affected police forces or to those whose attendance was sought. The
    prosecutor was present and participated in the hearing.

[53]

On
    the return date of the subpoenas, counsel for the affected police forces
    attended and advised the preliminary inquiry judge that they considered the
    documents subject to public interest privilege.

The Motion to
    Quash the Subpoenas

[54]

The
    affected police forces moved to quash the subpoenas before a judge of the Superior
    Court of Justice. They submitted that the preliminary inquiry judge committed
    jurisdictional error by:


i.

failing to consider whether the materials sought were third party
    records and thus subject to the disclosure regime of
OConnor
;


ii.

issuing the subpoenas thereby assuming jurisdiction over third party
    records that was beyond the authority of a preliminary inquiry judge; and


iii.

issuing subpoenas to compel production of documents that could only be
    ordered produced by the trial judge.

The Decision of the Motion Judge

[55]

The
    motion judge recited the procedural history of the applications for the
    subpoenas and found it unnecessary to decide whether the information requested
    was subject to the first party disclosure regime of
Stinchcombe
or the
    third party protocol of
OConnor
. The motion judge concluded that the
    issuance of the
subpoenas duces tecum
was, in effect, a production
    order for documents in the possession of a third party. Such an order, the
    judge reasoned, was beyond the jurisdiction of a preliminary inquiry judge,
    rather fell within the exclusive authority of a judge presiding or designated
    to preside at the appellants trial.

The Arguments
    on Appeal

[56]

The
    appellants say that the
audi alteram partem
principle requires that a
    party to a proceeding have notice of a hearing and a full opportunity to be
    heard by the decider on issues that will form the basis of the decision. The
    principle was offended here because the respondents applied for relief solely
    on the basis that the subpoenas encroached on
OConnor
territory and
    thus were beyond the jurisdiction of the preliminary inquiry judge. At the
    preliminary inquiry, the prosecutor conceded that the preliminary inquiry judge
    had jurisdiction to issue the subpoenas. The order of the motion judge should
    be set aside on this ground alone and the issue considered afresh here.

[57]

The
    respondent TBPS submits that the
audi alteram partem
principle was not
    offended in this case. The relief sought before the motion judge was not
    grounded exclusively on an infringement or encroachment on
OConnor
turf. The contention of the police forces and the prosecutor was that what was
    sought  production of informant procedure  was obtainable only by a
    disclosure application to the trial judge, not by a subpoena issued by the
    presiding judge at the preliminary inquiry. In every event, the basis upon
    which the motion judge decided the issue could have been easily anticipated by
    the appellants. Any tacit acknowledgement of jurisdiction in the preliminary
    inquiry judge is unavailing since consent cannot confer jurisdiction.

[58]

The
    respondent OPP acknowledges that it did not raise the issue of the jurisdiction
    of the preliminary inquiry judge to hear a general disclosure application. That
    said, the prosecutor did contest the preliminary inquiry judges jurisdiction
    to order
de facto
disclosure. It follows, according to the OPP, that
    the appellants were well aware of the issue of jurisdiction and had ample
    opportunity to respond to it.

[59]

The
    respondent Crown made no specific submissions on this issue but characterized
    the core question as whether a preliminary inquiry judge can issue a
subpoena
    duces tecum
to secure production of documents that are the subject of a
    disclosure or production dispute.

The Governing Principles

[60]

Two
    brief points about the
audi alteram partem
principle are adequate to
    mark out the boundaries of the principle.

[61]

The
    principle is an amalgam of two components. Each is a right accorded to a party
    in a proceeding.

[62]

First,
    a right of audience. Said in another way, the right to be heard by the
    decision-maker. This right compels the decision-maker to allow the party to be
    heard so that the party has the opportunity to present his or her point of
    view:
Supermarchés Jean Labrecque Inc. v. Flamand
, [1987] 2 S.C.R.
    219, at pp. 234-35.

[63]

Second,
    and this arises out of the right to be heard, notice of the hearing sufficient
    in time and substance to enable the party to present his or her case on the
    issues to be decided:
Telecommunications Workers Union v. Canada
    (Radio-Television and Telecommunications Commission)
, [1995] 2 S.C.R. 781,
    at para. 29;
Supermarchés Jean Labrecque
, at p. 235.

The Principles
    Applied

[64]

For
    several reasons, I would reject this ground of appeal.

[65]

First,
    the nature of the remedy sought before the motion judge. The respondents sought
    an extraordinary remedy 
certiorari
 which invokes the supervisory
    jurisdiction of the superior court to ensure that courts or judges whose
    jurisdiction is limited, by statute or otherwise, stay within that
    jurisdiction. The modern equivalent of the prerogative writ of
certiorari
 the motion to quash  quashes orders made or process issued in excess of the
    authority of the courts or judicial officers of limited jurisdiction. To put it
    in more general terms, the remedy sought by the respondents challenged the
    jurisdiction of the preliminary inquiry judge to issue the subpoenas. Whether
    the preliminary inquiry judge remained within or strayed outside the limits of
    his jurisdiction was at the forefront of the proceedings before the motion
    judge.

[66]

Second,
    the notice of application, the materials filed in support and the submissions
    made at the hearing put the appellants on notice that the prosecutor and the
    affected police forces considered the materials sought third party records. The
    sole means of gaining access to those materials, the police and prosecutor
    argued, was an
OConnor
application. If this argument carried the day
    before the motion judge, it necessarily followed that the subpoenas had been
    issued without jurisdiction and could not have achieved the production or
    disclosure sought.

[67]

Third,
    the application to the preliminary inquiry judge for
subpoenas duces tecum
was
    made without notice to the police forces whose directives were sought. It
    scarcely surprises that the forces raised no jurisdictional issue at first
    instance. Even if the prosecutor did not contest jurisdiction at the
    preliminary inquiry, acquiescence does not confer jurisdiction through waiver
    of a condition that cannot be waived:
Township of Cornwall v. Ottawa and
    New York Railway Co. et al
(1916), 52 S.C.R. 466, at pp. 496-7.

[68]

In
    the end, I am satisfied that the basis on which the motion judge decided to
    quash the subpoenas did not offend the
audi alteram partem
principle.

Ground #2: Alleged Error in
    Finding Issuance of Subpoenas the Functional Equivalent of a Disclosure Order

[69]

The
    second error alleged takes aim at the motion judges conclusion that, in the
    circumstances of this case, the issuance of the subpoenas was the functional
    equivalent of a disclosure order that was beyond the jurisdiction of the
    preliminary inquiry judge to make.

[70]

A
    brief reference to the basis on which the subpoenas were sought and later
    quashed furnishes the background essential for a determination of this issue.

The Decision of the Preliminary
    Inquiry Judge

[71]

The
    appellants first sought the materials from the prosecutor asserting that they
    were properly disclosable. The prosecutor refused disclosure.

[72]

Before
    the preliminary inquiry judge, the appellants advanced their claim for the
    issuance of the subpoenas on the ground that the materials were necessary for
    them to pursue a
Dawson
application at the preliminary inquiry and a
Garofoli
application at trial. At the preliminary inquiry, a police witness had
    testified that policy guidelines for handling confidential informants did exist
    and had been applied in connection with the informants who had provided
    investigators with information in this case.

[73]

The
    preliminary inquiry judge considered his authority to issue subpoenas to be
    incontrovertible. Mindful of the requirement that he be satisfied the witnesses
    to be subpoenaed had material evidence to give, he concluded:

[I]n my view, the policy manuals or guidelines would be
    likely material given that in my view, it or they, would be relevant to any
    such
Dawson
application or
Dawson
type applications and in my
    view, would also be relevant to the purposes of the preliminary inquiry -- if
    not to the primary purpose, (committal or discharge) -- at the very least to
    the secondary or ancillary function of the inquiry.

He added:

I would have exercised in my discretion and jurisdiction to
    allow the instant application even in the absence of any
Dawson
application or any
Dawson
type application, proposed though those
    applications may remain at this juncture. A fortiori because of those applications.
    In my view, the policy manuals or guidelines would be relevant and material to
    the course of this preliminary inquiry as those terms are referred to and
    applied in the cases to which I have already made reference.

The Decision of the Motion Judge

[74]

The
    motion judge described the background in which the preliminary inquiry judge
    made his decision. The preliminary inquiry judge knew:


i.

that every police force, including the TBPS and the OPP, was required by
    provincial regulation to have guidelines for handling confidential informants;


ii.

that counsel for the appellants had sought these guidelines as first
    party (
Stinchcombe
) disclosure from the prosecutor in advance of the
    preliminary inquiry; and


iii.

that the prosecutor had refused disclosure on the grounds that the
    materials were not in the possession of the Crown, but rather in the custody of
    the police, and were irrelevant and protected by confidential informant
    privilege.

[75]

The
    motion judge was satisfied that the documents were material. Three brief paragraphs
    of his reasons reflect the essence of his decision to quash the subpoenas:

[49] While production of the subject documents would no doubt
    be useful to the defence for the purposes of the preliminary inquiry, they are
    not in a position to compel their production at this stage. The respondents are
    entitled to bring a
Stinchcombe/McNeil
[
sic
]

application
    and/or an
OConnor
application for production of this material, the
    latter being on notice to the record holders. This will allow the applicants a
    hearing on the issue of the status of the records and whether or not they
    should be produced. These applications must be brought before the trial judge.

[50] This issue was not put before Valente J. nor could it have
    been on the preliminary inquiry. Valente J. was sensitive to the issue of
    public interest privilege because it was raised before him on November 15,
    2013, when the respondents appeared at the preliminary inquiry with the
    subpoenaed documents. Valente J. invited submissions from any interested party
    on the issue of privilege and as to the manner in which the subpoenaed
    materials are to be received by the court

[51] The position taken by Valente J. on November 15, 2013 does
    not, however, alter the fact that he had, while sitting as a preliminary
    inquiry justice, effectively ordered the production of documents the Crown had
    declined to disclose and/or which were not in the Crowns possession. I
    therefore find that he exceeded his jurisdiction by issuing the subpoenas in
    the first instance on November 12, 2013.

The Arguments on Appeal

[76]

The
    appellants begin with the uncontroversial. The preliminary inquiry judge had
    jurisdiction to issue subpoenas, including
subpoenas duces tecum
,
    provided he was satisfied that the witness to whom the subpoena was to be
    issued had material evidence to give at the inquiry.

[77]

The
    appellants say that the motion judge erred by focusing on the prosecutors
    refusal to provide disclosure, rather than on the fact that the materials were
    not in the Crowns possession for disclosure purposes. Counsel for the
    appellants had a positive obligation to secure evidence and information not in
    the possession or control of the Crown that they considered relevant and
    material to the defence case. The motion judge erred in finding that the
    prosecutors refusal to disclose materials, which he did not have, estopped
    defence counsel from exercising their own due diligence to secure the
    materials. The means chosen were legally available and an appropriate method to
    do so.

[78]

The
    respondent OPP contends that the motion judge did not err in concluding that,
    in the circumstances of this case, issuance of the subpoenas was the functional
    equivalent of a disclosure order. As a statutory court with only statutory
    authority, a preliminary inquiry judge lacks any inherent jurisdiction to make
    a disclosure order and is foreclosed by binding authority from doing so. In
    this case, the subpoena required the production of documents and thus amounted
    to a disclosure order, a direction beyond the jurisdiction of a preliminary
    inquiry judge to give.

[79]

The
    respondent TBPS does not challenge the general authority of a preliminary
    inquiry judge to issue a
subpoena duces tecum
. But a problem arises, the
    TBPS says, when the subpoena compels the
disclosure
of third party
    records. The
Criminal Code
assigns to the preliminary inquiry judge
    the responsibility of deciding whether the evidence adduced at the inquiry is
    sufficient to justify the committal of the persons charged. The scope of the
    inquiry is statutorily prescribed and confined. It does not authorize inquiry
    into other issues or permit the presiding judge to order production of
    documents not related to the committal mandate and with no conceivable bearing
    on that issue.

[80]

The
    respondent TBPS says that even if a preliminary inquiry judge has authority to
    issue
subpoenas duces tecum
to require a witness to attend with
    documents, the judge has no authority to compel the witness to turn the
    document over once a privacy or other interest is asserted. When this occurs,
    the party who seeks the document must follow the scheme put in place by
OConnor
to obtain disclosure, a procedure that cannot be invoked at the
    preliminary inquiry.

[81]

The
    respondent Crown characterizes the dispute as a classic wrangle about disclosure.
    It is
not
a controversy about what materials a testifying witness can
    be compelled to produce. The squabble involves third party records, that is to
    say, records not in the possession or control of the Crown or part of the case to
    meet, and their production to the persons charged.

[82]

The
    respondent Crown points out that the purpose of a
subpoena duces tecum
is
    to compel a witness to
bring
listed documents to court with him or
    her. The subpoena gets the documents to court, but does not automatically entitle
    an opposite party to disclosure or possession of the documents. Production 
    the act of giving or providing a document to another  falls to be decided
    under the
OConnor
regime. The subpoena cannot serve as a functional
    equivalent or surrogate for a disclosure order made under
OConnor
.

The Governing
    Principles

[83]

This
    ground of appeal can be resolved by the application of general principles
    regarding the authority to issue subpoenas and the nature and extent of their
    reach.

[84]

Under
    s. 698(1) of the
Criminal Code
, a competent authority may issue a
    subpoena to a person who is likely to
give material evidence
in a
    proceeding governed by the
Criminal Code
. The subpoena is directed to
    a named person and requires that person to
attend
, at a time and place
    stated in the subpoena, to give evidence for the prosecution or defence, as the
    case may be. The subpoena may be in Form 16.

[85]

Under
    s. 700(1), a subpoena may also require the person to whom it is directed to
bring
with him or her anything that the person has in his or her possession or under
    his or her control relating to the subject-matter of the proceedings. Neither
    this form of subpoena  a
subpoena duces tecum
 nor the enabling
    authority in s. 700(1) of the
Criminal Code
say anything about what
    happens to or with the documents that accompany the witness. Not about access.
    Or copying. Or production to the court. Or to any party.

[86]

The
    issuing authority for subpoenas depends upon the court before which the witness
    will be directed to attend. A preliminary inquiry, a proceeding over which a
    justice has jurisdiction, is governed by s. 699(2)(a) of the
Criminal
    Code
. The issuing authority may be either a justice or a provincial court
    judge where, as here, the witness is within the province in which the proceedings
    have been instituted.

[87]

Section
    699(2)(a) does not expressly require that the issuing justice be the justice
    who is presiding at the preliminary inquiry. Nor does any such requirement
    arise by necessary implication from the language used in s. 699(2)(a). Where
    the issuing authority is the justice presiding at the preliminary inquiry,
    however, he or she issues the process
qua
justice, not as the judge
    (or justice) presiding at the preliminary inquiry:
R. v. Regan
(1997),
    113 C.C.C. (3d) 237 (N.S.C.A.), leave to appeal refused [1997] S.C.C.A. No.
    129, at pp. 243, 252.

[88]

A
subpoena duces tecum
requires the person to whom it is issued to
    attend court at a time and place specified to give evidence for a party and to
    bring anything in his or her control relating to the subject-matter of the
    proceedings to court.

[89]

A
subpoena duces tecum
does
not
, in terms, require the witness
    to
produce
to either party what the witness has brought in compliance
    with the subpoena:
OConnor
, at paras. 103, 185. We see this distinction
    reflected in the kinds of subpoena, the statutory procedure for third party
    records and the rejection of the subpoena as a production device in
R. v.
    French
(1977), 37 C.C.C. (2d) 201 (Ont. C.A.), affd [1980] 1 S.C.R. 158, at
    pp. 213-14.

The Principles
    Applied

[90]

The
    motion judge erred to the extent that he characterized the
subpoena duces
    tecum
as the functional equivalent of a production order.

[91]

A
subpoena duces tecum
compels the
appearance
of the person to
    whom the subpoena has been issued at the inquiry and requires that person to
bring
with him or her anything that he has in his possession or under his
    control relating to the subject-matter of the proceedings.

[92]

Thus
    the issuance of a
subpoena duces tecum
is not an order for production
    or disclosure of the documents the witness is required to bring on the return
    of the subpoena. Said differently, issue of a
subpoena duces tecum
without more is not a disclosure order or its functional equivalent.

[93]

That
    said, this error is immaterial to the result of this appeal given the
    conclusion I reach regarding Ground #3.

Ground #3:
OConnor
as the Appropriate Procedural
    Mechanism

[94]

The
    final ground of appeal challenges the
OConnor
procedure as the
    appropriate mechanism to obtain production or disclosure of the records the
    appellants seek.

[95]

In
    earlier paragraphs I have canvassed the relevant circumstances that support
    this claim of error and excerpted the appropriate passages in the trial judges
    reasons that explain his conclusion. Repetition here is unnecessary.

The Arguments
    on Appeal

[96]

The
    appellants acknowledge at the outset that they took the position before the
    motion judge that the affected police services were first parties and thus
    required to provide the requested materials to the prosecuting Crown for
    disclosure to the accused. The Crown was put on notice of the request but
    denied possession or control and did nothing to obtain the records and thus
    comply with its
Stinchcombe
disclosure obligations.

[97]

On
    appeal, the appellants say that it is of no moment whether the records fall
    within first or third party disclosure obligations. The crux of the issue is
    whether production or disclosure can be achieved by service of a
subpoena
    duces tecum
. The
OConnor
regime does not apply to these records
    because there is neither a reasonable expectation of privacy, or even an
    arguable claim of such an expectation attaching to them. Such an actual or
    arguable expectation of privacy is essential before the
OConnor
/
McNeil
[4]
regime governs; witness the second stage of the
O'Connor
inquiry.

[98]

Here,
    the appellants contend, the materials sought do not give rise to even an
    arguable expectation of privacy. The directives are quasi-legislative in
    nature. They are required by legislation. They govern all interactions between
    police forces and confidential informants. They are not created solely for this
    investigation. They do not contain any privileged materials; else they would
    breach the law enforcement obligation to ensure anonymity.

[99]

The
    respondents uniformly reject the appellants submissions on this ground.
    However coloured, what the appellants sought was
disclosure
of third
    party records. A
subpoena duces tecum
, the procedural vehicle they
    chose, cannot achieve what they seek. And a preliminary inquiry judge is not
    the proper forum in which to seek disclosure.

[100]

The respondent
    OPP says that the directives sought are not fruits of the investigation, not in
    the possession or control of the prosecuting Crown and thus not subject to the
    first party disclosure obligations of
Stinchcombe
. These directives,
    which are policies of general application not unique to the circumstances of
    this case, are third party records. An order for their disclosure must be
    sought from and can only be made by the trial judge.

[101]

The respondent
    TBPS submits that the materials sought trench upon the privacy interest of the TBPS
    and thus are third party records disclosable only according to the
OConnor
procedure. But in the end, the nature of the privacy interest asserted in
    the materials is of no moment  a preliminary inquiry justice has no authority
    to make an order for production under
OConnor
.

[102]

The respondent
    Crown says that
OConnor
, together with
McNeil
, create a
    complete code for production of third party records. The procedure governs production
    of third party records, irrespective of a reasonable expectation of privacy in
    those records. The authority to order production resides in the exclusive
    jurisdiction of the trial judge or, in exceptional cases, in a judge of the
    superior court of criminal jurisdiction. A justice presiding at a preliminary
    inquiry is neither and thus cannot make a production order. Not directly. And
    not indirectly.

The Governing Principles

[103]

In earlier
    paragraphs of these reasons I have surveyed the principles that describe the issuance
    and effect of a
subpoena duces tecum
. Repetition is unwarranted.

[104]

It is useful,
    however, to outline the schemes governing the disclosure of information to a
    person charged with a criminal offence. Setting aside statutory schemes that
    authorize production of various kinds of records to certain persons (for
    example, in current ss. 487.014-487.018 or predecessor legislation) or when
    certain offences are charged or records sought (for example, ss. 278.1 and
    following), two such schemes exist.

[105]

Disclosure of
    information in the possession or control of the prosecuting state agency, the
    fruits of the investigation, is governed by
Stinchcombe
. Disclosure of
    information or materials in the hands of a stranger to the litigation  a third
    party  is governed by the procedure mandated by
OConnor
and
    amplified by
McNeil
.

[106]

The effect of a
    disclosure order made under either regime is to get the subject-matter of the
    request into the hands of the person charged after resolution of any disputes
    about relevance and privilege.

[107]

A justice
    presiding at a preliminary inquiry is a statutory court of limited
    jurisdiction. The authority of the justice is coextensive with that granted
    either expressly or by necessary implication by the
Criminal Code
:
R.
    v. Doyle
, [1977] 1 S.C.R. 597, at p. 602;
OConnor
, at para. 168;
    and
R. v. Girimonte
(1997), 121 C.C.C. (3d) 33 (Ont. C.A.), at para.
    21.

[108]

The
Criminal
    Code
contains no provision that expressly authorizes a justice presiding
    at a preliminary inquiry to make a disclosure order. The primary function of
    the inquiry is to resolve the issue framed by s. 548(1) of the
Criminal
    Code
, that is to say, to determine whether the evidence adduced satisfies
    the standard for committal. A secondary or ancillary purpose of the inquiry is
    to afford the person charged an opportunity to discover and appreciate the case
    to be met:
OConnor
, at para. 169;
R. v. Skogman
, [1984] 2
    S.C.R. 93, at pp. 105-6.

[109]

In every event,
    it is clear that orders for disclosure under both the
Stinchcombe
and
OConnor
regimes are to be made only by the trial judge or, in some cases, by a judge of
    the superior court of criminal jurisdiction:
Girimonte
, at paras. 18,
    22;
OConnor
, at paras. 173-8.

[110]

The
Stinchcombe
or first party disclosure regime deals with information that is in the
    possession or control of the prosecuting authority. Information includes but is
    not limited to evidence, whether inculpatory or exculpatory, much less
    admissible evidence:
R. v. Chaplin
, [1995] 1 S.C.R. 727, at para. 21.

[111]

The
OConnor
regime applies to records in the possession or control of third parties. As a
    general rule, these records are ones to which a reasonable expectation of
    privacy attaches:
OConnor
, at paras. 36, 99. But the disclosure
    scheme is not premised on a reasonable expectation of privacy in the documents
    or records sought:
McNeil
, at para. 11.

[112]

Nothing in the
    authorities, expressly or by necessary implication, excludes materials created
    by statutory requirement from an applicable disclosure regime. The origin and
    nature of the materials will determine the applicable scheme and, as a
    consequence, the procedure to be followed to obtain disclosure.

[113]

Where the
    records are not part of the case to meet and are not in the possession or
    control of the prosecuting authority, the procedure to be followed to obtain
    disclosure is set out in paragraph 27 of the decision in
McNeil
. It
    begins with issuance of a
subpoena duces tecum
and its service on a
    third party record holder. The accused brings an application in writing and
    serves it on the prosecuting Crown, the person who is the subject of the
    records, the record holder and anyone else who may have a privacy interest in
    the record. The application is brought before the judge seized with the trial.
    It is that judge who will resolve any claims of privilege before undertaking
    the two stage test constructed by
OConnor
:
McNeil
, at para.
    27.

The Principles Applied

[114]

I would reject
    this ground of appeal.

[115]

First, as I
    explained, a
subpoena duces tecum
does two things. It compels the
attendance
of a person who has material evidence to give at a time and place specified.
    And it compels that person to
bring
with him or her anything that she
    or he has in his or her possession or under his or her control relating to the
    subject-matter of the proceedings. It does not require or authorize production
    of the documents to a party. The relevant inquiry for a justice requested to
    issue a
subpoena duces tecum
is whether the proposed witness has material
    evidence to give, not whether he or she can bring something that the party to
    the proceeding requesting the subpoena wishes to have disclosed or produced for
    their review.

[116]

Second, here the
    irresistible inference is that the purpose of the
subpoena duces tecum
was
    not to obtain the testimony of the witness but to obtain disclosure of the
    specific documents each was requested to bring along. Thus the colourable use
    of the subpoena was for the remedy of production. This purpose appears the more
    obvious as the preliminary inquiry judge made it clear that he would permit the
    affected police forces to make submissions about privilege on the return of the
    subpoenas.

[117]

The appellants,
    then, were, in effect, trying to do indirectly through a subpoena what they
    could not do directly through either of the
Stinchcombe
or
OConnor
regimes. The jurisdiction to grant the remedy of production lies with the
    trial judge, not the preliminary inquiry justice. While the preliminary inquiry
    justice has the jurisdiction to issue
subpoenas duces tecum
, they cannot
    be used by parties as a tool for circumventing this established jurisdictional limit.

[118]

Third, the
    appellants submission that the
OConnor
regime could not apply due to
    a lack of a reasonable expectation of privacy in the directives is incorrect.
    As stated above, a reasonable expectation of privacy in the materials sought is
    not a condition precedent to the application of the
OConnor
regime.

CONCLUSION

[119]

For these
    reasons, I would determine the appeal on its merits despite its mootness and
    dismiss it as without merit.

Released: October 28, 2015 (DW)

David
    Watt J.A.

I
    agree P. Lauwers J.A.

I
    agree C.W. Hourigan J.A.





[1]

R. v. Dawson
(1998), 123 C.C.C.
    (3d) 385 (C.A.). A
Dawson
application seeks leave from the preliminary inquiry judge to permit
    cross-examination of a Part VI affiant or ITO informant to develop grounds to
    advance a s. 8
Charter
challenge to
    the enabling authorization or warrant as a basis to exclude evidence of
    intercepted private communications or other evidence obtained under the
    enabling authority at trial.



[2]

R. v. Garofoli
, [1990] 2 S.C.R. 1421.
A
Garofoli
application seeks exclusion of
    intercepted private communications or other evidence tendered at trial because
    the enabling authorization or warrant under which the evidence was obtained
    failed to meet the standard required by s. 8 of the
Charter
.



[3]

R. v. Stinchcombe
, [1991] 3 S.C.R. 326.



[4]

R. v. McNeil
, 2009 SCC 3, [2009] 1 S.C.R. 66.


